DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–6, 8, 10–14, 17–19, 23 and 25 are rejected under 35 U.S.C. 103 as being obvious over Hugues, US 2018/0117515 A1 (“Hugues”). 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being obvious over Hugues in view Haberkamp et al., US 2007/0157589 (“Haberkamp”)1. 
Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Hugues in view of Antony et al., US 2012/0067013 A1 (“Antony”). 
Claim 1 describes a filter element. The filter element comprises a first filter media pack.  The filter element comprises a filter frame coupled to the first filter media pack. The filter element comprises a brace comprising a frame defining a central opening. The first filter media pack is received in the central opening such that the frame surrounds the first filter media pack. The brace comprises a snap feature on the inside surface of the frame. The snap feature projects towards the central opening and is configured to impede deformation of the filter element. 
It is noted here that the snap feature does not invoke 35 USC 112(f) as the instant claim recites sufficient structure (i.e., projects towards the central opening). 
Hugues discloses a filter element (i.e., V-type filter assembly 100). Hugues Fig. 1, [0040]. The filter element 100 comprises a first filter media pack (one of the two media packs 104). Id. It would have been obvious for the filter element 100 to be “1V’ configuration (i.e., filter assembly comprising 2 filter media packs) as Hugues discloses that its invention is equally applicable to 1V, 2V, 4V and more V configurations. Id. at Fig. 1, [0040]. It is noted here that the examiner is relying on the 1V structure as it better corresponds to the claimed invention. The filter element 100 comprises a filter frame (i.e., two side plates 112a, 112b and rear plate 114). Id. at Fig. 1, [0041]. The filter element 100 comprises a brace (i.e., front plate 110) comprising a frame (i.e., peripherally extending rim 118) defining a central opening (i.e., aperture 130). Id. at Fig. 3, [0043]. The first filter media pack 104 is received in the central opening 130 such that the frame 112a, 112b and 114 surround the first filter media pack 104. Id. at Fig. 1. The brace 110 comprises a snap feature (i.e., retainment member 146) on the inside surface of the frame 118. Id. at Fig. 2, [0060]. The snap feature 146 is projecting towards the center opening. Id. at Fig. 5a. Id. at [0005]. 

    PNG
    media_image1.png
    935
    1432
    media_image1.png
    Greyscale

Claim 2 describes the filter element of claim 1. The filter element further comprises a second filter media pack. The filter frame secures the first media pack and the second media pack in a V-shape defining a central inlet between opposing inner faces of the first filter media pack and the second filter media pack. 
Hugues discloses a second filter media pack 104. Id.
Claim 3 describes the filter element of claim 2. The first media pack and the second filter media pack are received in the central opening such that the frame surrounds the first filter media pack and the second filter media pack.
Hugues discloses that the first and second filter media pack 104 are received in the central opening 130 such that the frame 112a, 112b and 114 surround the first and second filter media pack 104. Hugues, Fig. 1, [0043].
Claim 4 describes the filter element of claim 2. The filter element is an inside-out flow filter element. The brace supports the first filter media pack and the second filter media pack to reduce bowing and/or flexing of the first filter media pack and the second filter media pack during filtering operations. 
It is noted that the limitation of “inside-out manner’ means that the air to be filtered flows through an inlet, into the central inlet area (i.e., a V-shaped area), through the filter media packs, and out of the filter media pack.  Spec. dated Sep. 16, 2019 (“Spec.”) p. 4. 
Hugues discloses that the filter element 100 is an inside-out flow filter element as the flow direction indicated by arrow 106. Hugues Fig. 1, [0042]. The brace 110 supports the first and second filter media pack 100. Id. at Fig. 1, [0043].  
It is noted here while Hugues does not explicitly disclose that the brace reduces bowing and/or flexing of the first and second filter media pack 104 during filter operations, Hugues discloses that its design is configured to improve resistance to deformation of the filter assembly in high gas flow applications. Id. at [0005].  Specifically, Hugues discloses that the front plate 110, side plates 112 and rear plate 114 support each other to form a strong filter frame. Id. at Fig. 1, [0043]. Additionally, Hugues discloses that “the retainment members and complementary retainment members ensure a reliable coupling between the side plates 112 and the front Id. at Fig. 1, [0060]. Therefore, it would have been obvious that the brace 110 would help reduce bowing and/or flexing of the first and second filter media pack 104 as brace 110 is part of the reliable coupling disclosed by Hugues that improves resistance to deformation of the filter assembly 100.    
Claim 5 describes the filter element of claim 1. The central opening is defined by a length, a width, and a height. The length is larger than the width and the width is larger than the height. 
Hugues discloses that the central opening 130 is defined by a length, a width, and a height. Id. at Fig. 3. Hugues further discloses that the length is larger than the width, and the width is large than the height. Id. 
Claim 6 describes the filter element of claim 5. The width of the central opening varies across the length. 
Hugues discloses that its width of the central opening varies across the length because the retainment member 146 (i.e., recess) would render the width at the intersection of the length and width smaller. Id. at Figs. 3 and 5a, [0060].
Claim 7 describes the filter element of claim 6. The width of the central opening is smallest at a center of the length.
Hugues does not disclose that the width of the central opening is smallest at a center of the length.  
In the analogous art of filters, Haberkamp discloses a filter formed in an annular shape 107 has a central opening (i.e., hollow interior 116). Haberkamp further discloses an Id. at [0032]. It would have been obvious to modify width of the central opening of Hugues to be smallest at a center of length for the benefits disclosed above.
Claim 8 describes the filter element of claim 1. The brace further comprises a stabilizer extending from the frame and away from the central opening. The stabilizer is configured to interact with a filtration system housing to help stabilize the filter element within the filtration system housing. 
The limitation “configured to interact with a filtration system housing to help stabilize the filter element within the filtration system housing” does not have patentable weight as it has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Hugues discloses two support structures (i.e., 150a and 150b) extending from the frame (i.e., back surface 110b) and away from the central opening 130. Id. at Fig. 3, [0046]. The stabilizer 150a and 150b helps stabilize the filter element (i.e., improving deformation resistance) during use (i.e., within a filtration system housing). Hugues Fig. 1, [0046]–[0048].   
Claim 10 describes the filter element of claim 1. The frame is defined by a length, a width, and a height, the length being larger than the width. The width is larger than the height. The snap feature is formed along the length of the frame adjacent to an intersection of the length and width of the frame.
Hugues discloses that the central opening 130 is defined by a length, a width, and a height. Id. at Fig. 3. Hugues further discloses that the length is larger than the width, and the Id. Hugues also discloses that the snap feature 146 is formed along the length of the frame 118. Id. at Fig. 2, [0060]. 
Claim 11 describes the filter element of claim 1. The brace further comprises a groove configured to receive a notch of a side panel of the filter element.
Claim 12 describes the filter element of claim 11. The frame is defined by a length, a width, and a height. The length is larger than the width. The width is larger than the height. The groove is formed along the length of the frame adjacent to an intersection of the length and width of the frame.  
The limitation of “configured to receive a notch of a side panel of the filter element” does not have patentable weight as it has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Hugues discloses that the brace 110 comprises a groove (i.e., portion of channel 160 at the bottom 162 of trough 120). Hugues Fig. 5b, [0057]. 
As stated in Claim 5, Hugues discloses that the central opening 130 (i.e., the frame 118) is defined by a length, a width, and a height. Id. at Fig. 3. Hugues further discloses that the length is larger than the width, and the width is large than the height. Id. Hugues further discloses that the groove (i.e., portion of channel 160 at the bottom 162 of trough 120) is formed along the length of the frame (i.e., length is formed along the trough 120) adjacent to an intersection of length and width of the frame as Hugues discloses that groove 160 is connected to the front edge portion 128a (which is formed along the width direction). Id. at Fig. 5b, [0043]. 
Claim 13 describes a brace for use with a filter element. The brace comprises a frame defining a central opening configured to receive the filter element. The central opening is defined by a length, a width, and a height. The length is larger than the width. The width is larger than 
The limitation “configured to interact with a filtration system housing to help stabilize the filter element within the filtration system housing” does not have patentable weight as it has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Hugues discloses a brace (i.e., front plate 110) for use with a filter element (i.e., V-type filter assembly 100). Hugues Fig. 1, [0040] and [0041]. The brace 110 comprises a frame (i.e., peripherally extending rim 118) defining a central opening (i.e., aperture 130) configured to receive the filter element 100. The central opening 130 is defined by a length, a width and a height. Id. at Fig. 3. The length is larger than the width, and the width is large than the height. Id. The brace 110 comprises a snap feature (i.e., retainment member 146) on the inside surface of the frame 118. Id. at Fig. 3, [0060]. The snap feature 146 is projecting towards the center opening. Id. at Fig. 5a. Hugues also discloses that its design is configured to have improved resistance to deformation of the filter assembly in high gas flow applications. Id. at [0005]. The brace 110 also comprises a stabilizer (i.e., two support structures 150a and 150b) extending from the frame (i.e., back surface 110b) and away from the central opening 130. Id. at Fig. 3, [0046]. The stabilizer 150a and 150b helps stabilize the filter element (i.e., improving deformation resistance) during use (i.e., within a filtration system housing). Hugues Fig. 1, [0046]–[0048].   
Claim 14 
Hugues discloses that its width of the central opening varies across the length because the retainment member 146 (i.e., recess) would render the width at the intersection of the length and width smaller. Id. at Figs. 3 and 5a, [0060]. 
Claim 15 describes the brace of claim 14. The width of the central opening is smallest at a center of the length.
Hugues does not disclose that the width of the central opening is smallest at a center of the length.  
In the analogous art of filters, Haberkamp discloses a filter formed in an annular shape 107 has a central opening (i.e., hollow interior 116). Haberkamp further discloses an embodiment where the width of the central opening 116 is smallest at a center of the length. Haberkamp Fig. 7, [0026]. Haberkamp further discloses that such design reduces restriction, increases capacity and allows for increased media area. Id. at [0032]. It would have been obvious to modify width of the central opening of Hugues to be smallest at a center of length for the benefits disclosed above.
Claim 17 is directed to the brace of claim 13. The snap feature is formed along the length on the frame adjacent to an intersection of the length and width.
Hugues discloses that the snap feature 146 is formed along the length of the frame 118. Hugues Fig. 2, [0060]. 
Claim 18 describes the brace of claim 13. The brace further comprises a groove configured to receive a notch of a side panel of the filter element. 
The limitation of “configured to receive a notch of a side panel of the filter element” does not have patentable weight as it has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Hugues discloses that the brace 110 comprises a groove (i.e., portion of channel 160 at the bottom 162 of trough 120). Hugues Fig. 5b, [0057]. 
Claim 19 describes the brace of claim 18. The groove is formed along the length on the frame adjacent to an intersection of the length and width.
Hugues discloses that the groove (i.e., portion of channel 160 at the bottom 162 of trough 120) is formed along the length of the frame (i.e., length is formed along the trough 120) adjacent to an intersection of length and width of the frame as Hugues discloses that groove 160 is connected to the front edge portion 128a (which is formed along the width direction). Id. at Fig. 5b, [0043].  
Claim 23 describes the filter element of claim 2. The brace extends between the opposing inner faces of the first filter media pack and the second filter media pack.
This limitation is interpreted as a brace 200 circumference around the inlet formed by opposing inner faces of the first filter media pack 714 and the second filter media pack 714, which is consistent with applicant’s Fig. 8. Drawing dated. Sep. 16, 2019 (“Drawing”) Fig. 8. 
Hugues discloses that the brace 110 extends between an inlet 106 formed by the opposing inner faces of the two media pack 104 in the 1V configuration as discussed in claim 1. Hugues Fig. 2, [0061]. 
Claim 24 describes the filter element of claim 1. The filter element further comprises a first endcap and a second endcap. The first filter media pack is positioned between and coupled to the first endcap and the second endcap.
Hugues does not explicitly discloses a first and second endcaps. 
In the analogous art of V-shaped filters, Antony discloses a first endcap (i.e., first endwall portion 60 with a first handle 110) and a second endcap (i.e., second endwall portion 62 with a Id. It would have been obvious to include Antony’s first and second endcaps 60 and 62 with the first and second handles 110 and 112b on Hugues side plates 112a and 112b for the benefits disclosed above. 
Claim 25 describes the filter element of claim 24. The brace further comprises a plurality of support tabs extending from the frame and away from the central opening. The plurality of support tabs is configured to contact a filtration system housing when the filter element is installed in the filtration system housing.
The limitation “configured to contact a filtration system housing when the filter element is installed in the filtration system housing” because the filtration system housing is a non-positively recited element of the claim. MPEP 2115. 
Hugues discloses two support structures (i.e., 150a and 150b) extending from the frame (i.e., back surface 110b) and away from the central opening 130. Id. at Fig. 3, [0046]. The stabilizer 150a and 150b helps stabilize the filter element (i.e., improving deformation resistance) during use (i.e., within a filtration system housing). Hugues Fig. 1, [0046]–[0048].   
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 112(b) rejection as the applicant has amended the claims to overcome the current rejection. 
Claim Rejections - 35 USC § 103
The applicant traverses the current 35 USC 103 rejection based on the argument that Hugues does not disclose, teach or suggest a snap feature on an inside surface of the frame, the Id. at p. 8. 
The examiner respectfully disagrees. To start with, the examiner would like to point out that Hugues discloses that “the complementary retainment member 146 ‘comprises’ a recess.” Hugues Fig. 3, [0060]. Hugues does not disclose that the retainment member 146 ‘is’ a recess. As shown in Fig. 3, the recess is formed by a protrusion projecting towards the central opening. It is noted here that annotation is marked on two oppositely facing retainment members 146 as they show different orientations (front and back) of the retainment member 146. Additionally, even if the retainment members 146 were a recess, that would mean the complementary structure 144 were a protrusion. It is within the ambit of one of an ordinary skill in the art to rearrange the location of retainment members 146 and complementary structure 144 by switching their locations because shifting the position of the retainment member 146 and the complementary structure 144 would not have modified the operation of the device and it would have been an obvious matter of design choice. MPEP 2144.04(VI)(C). 

    PNG
    media_image2.png
    590
    818
    media_image2.png
    Greyscale

If the projection has structural features that differentiate over the prior art, the Applicant is encouraged to include those features in the claim.
Claim Rejections - 35 USC § 103
New claims are rejected under 35 USC 103. Details are provided above. 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                         

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Haberkamp reference is the 2nd reference in the IDS dated Sep. 16, 2019.